Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10832055. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more specific as they specify a curling event and also has more steps.  
Regarding claims 1-5, see claim 1 of the patent.  
Regarding lcaim 6, see claim 6 of the patent.
Regarding claim 7-8, see claim 7 of the patent. 
Regarding claim 9, see claim 14 of the patent.
Regarding claim 10, see claim 15 of the patent. 
Regarding claim 11, see claim 13 of the patent. 
Regarding claim 12, see claim 18 of the patent. 
Regarding claim 13, see claim 16 of the patent. 
Regarding claim 14, see claim 19 of the patent. 
Regarding claim 15, see claim 15 of the patent. 
Regarding claim 16, see claim 14 of the patent. 
Regarding claim 17, see claim 19 of the patent. 
Regarding claim 18, see claim 8 of the patent. 
Regarding claim 19, see claim 18 of the patent.
	Regarding claim 20, see claim 16 of the patent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, 7-8, 15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Gloudemans (20090128549).
Regarding claim 1, Gloudemans discloses a system for video presentation and analytics of a live sporting event, comprising (see abstract): 
a server platform in network communication with at least two cameras (pars 67-68, multiple cameras); 
wherein the server platform is operable to receive video data from the at least two cameras, wherein the video data includes video of at least one object in the live sporting event (par.80-81);
 wherein the server platform is operable to render a world model comprising the at least one object in the live sporting event based on the video data (par. 124); and 
wherein the server platform is operable to generate at least one graphic illustrating the at least one object based on the world model (par. 122 and 124); and 
wherein the server platform is operable to provide analytics, projections, and/or predictions based on the video data (par. 112 projects different viewing angles).
Regarding claim 2, see par. 116.
Regarding claim 3, see par. 67-68 (2d cameras).
Regarding claim 4, see par. 124.
Regarding claim 5, see par. 112, based on environment such as the field.  
Regarding claim 7, see the rejection of claims 1-4.
Regarding claim 8, see par. 112, different viewing projections.  
Regarding claim 15, see the rejection of claim 1. 
Regarding claim 17, see the rejection of claim 3.  






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gloudemans in view of Chang (20150248917).
Regarding claim 6, Gloudeman does not teach wherein the server platform comprises an intelligence engine including rules sets for the live sporting event, and wherein the intelligence engine is configured with an artificial intelligence algorithm.
Chang teaches this in pars. 68-69.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Gloudeman the ability to use AI as taught by Chang.  The reason is to allow the system to analyze the game. 




Allowable Subject Matter
Claims 9-13, 16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666